[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                  No. 08-16569                 JULY 15, 2010
                             Non-Argument Calendar              JOHN LEY
                           ________________________               CLERK
                       D. C. Docket No. 08-60152-CV-CMA

WANDA KRUPSKI,
a single person,
                                                               Plaintiff-Appellant,

                                      versus

COSTA CRUISE LINES, N.V., LLC,
d.b.a. Costa Cruise Lines,
a foreign corporation (Netherland Antilles),

                                                                       Defendant,

COSTA CROCIERE, SPA,
a foreign corporation (Italy),

                                                              Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (July 15, 2010)

                      ON REMAND FROM THE
                SUPREME COURT OF THE UNITED STATES
Before CARNES, WILSON and FAY, Circuit Judges.

PER CURIAM:

       In Krupski v. Costa Cruise Lines, N.V., LLC, 330 F. App’x 892, 895 (11th

Cir. 2009) (per curiam), we affirmed the district court’s grant of summary

judgment in favor of Defendant Costa Crociere, S.p.A., finding that Plaintiff

Wanda Krupski’s amended complaint did not relate back under Federal Rule of

Civil Procedure 15(c), and was therefore untimely. Specifically, we found that

under Rule 15(c)(1)(C)(ii),1 Krupski knew or should have known that Costa

Crociere was a potential party because Krupski’s passenger ticket identified Costa

Crociere as the carrier. Id. Accordingly, we held that there was no “mistake”

because “Krupski chose to sue one potential party and not another even though the

identity of both was known to her.” Id. Alternatively, we held, Krupski’s delay in

seeking leave to amend her original complaint and in filing an amended complaint

demonstrated that the district court did not abuse its discretion in applying Rule

15(c). Id.

       The Supreme Court, in Krupski v. Costa Crociere S. p. A., ___ U.S. ___, slip

op. at *1 (No. 09-337, June 7, 2010), reversed our decision and held that the proper



       1
         Federal Rule of Civil Procedure 15(c)(1)(C)(ii) states that in order to permit relation
back, the newly named defendant must have “[known] or should have known that the action
would have been brought against it, but for a mistake concerning the proper party’s identity.”

                                                 2
inquiry for relation back under Federal Rule of Civil Procedure 15(c)(1)(C)(ii)

“depends on what the party to be added knew or should have known, not on the

amending party’s knowledge or its timeliness in seeking to amend the pleading.”

Thus, the question is “whether Costa Crociere knew or should have known that it

would have been named as a defendant but for an error.” Id. at *8. The Supreme

Court made clear that a plaintiff’s knowledge of a party’s existence does not

automatically equate to absence of mistake. Id. at *9.

      Here, the Supreme Court found that the requirements of Federal Rule of

Civil Procedure 15(c)(1)(C)(ii) were met because “Costa Crociere should have

known that Krupski’s failure to name it as a defendant in her original complaint

was due to a mistake concerning the proper party’s identity.” Id. at *18.

Accordingly, we reverse the judgment of the district court granting summary

judgment to Defendant Costa Crociere, and remand for further proceedings

consistent with the Supreme Court’s opinion .



REVERSED AND REMANDED.




                                          3